Citation Nr: 0110683	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diverticular 
disease of the right colon with pericolic abscess formations 
as secondary to service connected residuals of a lumbar 
laminectomy with left foot drop.  

2.  Evaluation of residuals of a left hip total replacement, 
rated as 50 percent disabling.  

3.  Evaluation of residuals of a right hip total replacement, 
rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at San Juan, Puerto Rico.  

The issue of entitlement to service connection for 
diverticular disease of the right colon with pericolic 
abscess formations as secondary to service connected 
residuals of a lumbar laminectomy with left foot drop is the 
subject of a remand at the end of this decision.  


FINDING OF FACT

Residuals of total hip replacement, bilaterally, are shown to 
equate with or approximate markedly severe weakness, pain and 
limitation of motion with 
well-healed, mildly tender, but not painful, surgical scars.  


CONCLUSION OF LAW

Residuals of total hip replacement, bilaterally, are 70 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.114, 
Diagnostic Code 5054 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for avascular necrosis of the 
hips due to the prolonged use of steroids for service 
connected residuals of a lumbar laminectomy and lysis of 
intradural adhesions secondary to arachnoiditis.  The veteran 
underwent a right hip hemiarthroplasty after the femoral head 
developed cartilage fragmentation and subchondral bone 
exposure in 1987.  He underwent left total hip replacement in 
1991.  

On a VA examination in April 1992, the veteran complained of 
severe hip pains exacerbated by standing, walking (4 minutes) 
and sitting.  He showed a very slow 4-point antalgic gait 
assisted by Canadian crutches.  The left hip scar was well-
healed, tender and large.  Motion of the left hip was painful 
and limited.  Flexion was to 80 degrees.  Extension was to 0 
degrees.  Abduction was to 30 degrees.  Adduction was to 20 
degrees.  External rotation was to 20 degrees.  Internal 
rotation was to 10 degrees.  

On a VA examination in January 1995, a 1993 X-ray examination 
report was noted that showed bilateral total hip prostheses 
and a loose bony fragment of the right hip.  The veteran 
complained of numbness, paresthesias, cramps and weakness of 
the legs.  He had to walk with Canadian crutches due to the 
risk of falls since several years previously.  Pain worsened 
upon sitting, standing for a long time or walking.  He had 
severe pulsating pain upon abduction and external rotation of 
both hips.  He had a positive Patrick sign on both hips.  
Flexion of the hips was to 35 degrees, bilaterally.  
Abduction was to 10 degrees, bilaterally.  There was positive 
straight leg raising and hip crepitus, bilaterally.  

Hip X-rays by VA in April 1996 show total prosthetic 
replacement of the hip joint with acetabular as well as 
femoral components articulating well within the acetabular 
foci area, bilaterally.  There was no evidence of prosthetic 
loosening.  Bone imaging of the hips by VA in October 1996 
revealed scintigraphy evidence of a mildly increased 
osteogenesis on both femoral bones as may be seen with 
loosening.  

Elias Cheleuitte, M.D, reported in February 1997 that the 
veteran complained of pain, discomfort, weakness and give-way 
of both hips.  Loosening of prosthesis with a weak sensation 
of the left hip was described.  The right hip was termed 
stable.  

On a VA examination in August 1997, the veteran complained of 
severe pain in both posterior hips with radiation to the 
thighs, left hip instability and loosening of the left hip 
joint.  There was a strongly positive Patrick sign on both 
hips.  There was severe, exquisite pain of both hips on all 
movements.  Hip flexion was to 20 degrees, bilaterally.  
Abduction was to 10 degrees, bilaterally.  Extension was to 0 
degrees, bilaterally.  Rotation was to 5 degree, bilaterally.  
There was moderate multidirectional instability of both hip 
joints.  He had an impaired gait cycle with a 4-point 
antalgic gait and had to walk with the aid of Canadian 
crutches and a left shoulder brace due to left foot drop.  He 
had weakness of all muscles of both hips with a muscle 
strength graded 3.5/5.  He had generalized muscle atrophy of 
both hips.  

On a VA examination in April 1999, the veteran complained of 
moderate pain around the hip joints, more pronounced on the 
anterior aspect, associated with what he described as a 
loosening of the hips with noise sounds on motion.  He 
reportedly was not taking any pain killers.  With respect to 
periods of flare-ups of joint disease, it was stated that he 
had seen no doctors in the previous year for the hips and he 
had learned to live with his chronic hip condition.  During 
the previous year, he had had no emergency room or 
hospitalization visits due to severe hip pain.  Precipitating 
factors for hip pain included lifting objects more than five 
pounds while shopping, lifting a gallon of water, bending, 
getting up and off, and walking.  He could walk unassisted 
but used a left foot short leg brace for long distances due 
to instability of the foot and weakness.  When he had to get 
out of his house, he used a wheelchair.  He had experienced 
no episodes of dislocation or recurrent subluxation of the 
hips.  There were no constitutional symptoms of inflammatory 
arthritis.  He had difficulties shopping, driving a car, 
doing yard chores and walking.  He could not ride a horse.  
The physical examination showed hip flexion to 70 degrees, 
bilaterally.  Extension was to 5 degrees, bilaterally.  
Rotation was to 20 degrees, bilaterally.  Adduction was to 5 
degrees, bilaterally.  Abduction was to 20 degrees, 
bilaterally.  There was painful motion on the last degree of 
the range of motion of the hips.  There was moderate 
objective evidence of painful motion on all movements of the 
hips.  There was no objective evidence of edema, effusion, 
instability, redness, heat, or abnormal movement of the hips.  
He had mild tenderness to palpation, objectively, of the 
hips.  There was 2-centimeter muscular atrophy of the right 
thigh at 15 centimeters above the patella.  There was a 2-
centimeter muscular atrophy of the right calf 12 centimeters 
below the patella.  Patrick's sign was positive at the hips.  
There was no dislocation or subluxation of the hips.  He had 
well-healed scars that were mildly tender to palpation of 
both hips.  
He tolerated the standing position well.  He could walk 
unassisted from the examining table to a wheelchair with mild 
dragging of the left foot.  He could rise on his toes without 
problems.  He could walk on his heels assisted, hanging onto 
the shoulders of two persons.  He showed absent pinprick and 
smooth sensation in the left common peroneal nerve 
distribution on the feet.  He had weakness of the left ankle 
dorsiflexion muscle, tibialis anterior, and extensor hallucis 
longus with muscle strength at 3.5/5.  He had diminished 
pinprick on all dermatomes of the right leg and hands.  There 
was severe limitation of motion of the hip joints.  No leg 
discrepancy was shown.  There were no constitutional signs 
for inflammatory arthritis.  Electrodiagnostic examinations 
including electromyogram and nerve conduction velocity of 
both lower extremities performed in May 1999 showed no 
evidence of any left external popliteal nerve lesion, 
radiculopathy, evidence of entrapment, nor peripheral 
neuropathy.  The diagnoses included status post left and 
right total hip replacements.  It was recorded that his 
records and claims file had been reviewed by a VA staff 
neurologist.  By the physical examination, it was stated that 
he was limited in standing and walking capabilities to a 
maximum of 30 minutes at a time, and he would be unable to 
sustain the sitting position for over an hour at a time.  He 
was unable to walk on his left heel or to do pedaling motion 
with his left foot.  He had difficulty rising on his toes.  
There was partial, not total, loss of use of the left lower 
extremity.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher the evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (2000).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss with respect to these elements.  In addition, the 
regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  

The provisions of 38 C.F.R. §4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (2000).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The Court has held that the Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59;  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

A 100 percent evaluation may be assigned for hip replacement 
(prosthesis), with prosthetic replacement of the head of the 
femur or of the acetabulum, for one year following 
implantation of prosthesis.  A 90 percent evaluation may be 
assigned following implantation of prosthesis with painful 
motion or weakness such as to require the use of crutches.  A 
70 percent evaluation may be assigned for markedly severe 
residual weakness, pain or limitation of motion following 
implantation of prosthesis.  A 50 percent evaluation may be 
assigned for moderately severe residuals of weakness, pain or 
limitation of motion.  A minimum 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a; Diagnostic Code 5054.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. §4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

A 10 percent evaluation may be assigned for a scar that is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (2000).  

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (2000).  

Other scars may be rated on the basis of limitation on 
function of the part affected. 38 C.F.R. § 4.118; Diagnostic 
Code 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2000).  

The examinations reported in the 1990's, prior to April 1999, 
showed the residuals of bilateral hip replacement to be 
painful and limiting as to walking ability and duration, 
bilateral hip motion, cramping, weakness, giving-way, 
atrophy, radiation of pain, and instability.  The rating 
examination in April 1999, being the latest, is the most 
probative of the current severity of the residuals of 
bilateral hip replacement.  Bilateral hip pain was 
precipitated by lifting more than 5 pounds or lifting as much 
as a gallon of water, bending, getting up and down, and 
walking.  In other words, on almost all conceivable actions 
involving hip motion.  Walking, for the first time since 
1992, was shown to be unassisted except for the brace needed 
for the left foot disability unrelated to the bilateral hip 
disability at issue.  For the purpose of context, however, 
the Board finds it noteworthy that the examinations in the 
1990's prior to 1999, consistently showed an antalgic gate 
with the need to use Canadian crutches to walk at all, 
clearly related to the bilateral hip disabilities.  Motion of 
the hips is shown to be severely limited and painful at the 
extremes.  Painful motion, in and of itself, is termed 
objectively moderate in addition to mild tenderness to 
palpation of the hips.  Measurable thigh atrophy is shown, as 
well as significant weakness of hip-related muscles, down to 
3.5 from 5.  Additionally convincing of progressive hip 
dysfunction are the limitations on all conceivable positions 
except the prone position.  Due to the residuals of hip 
replacement, bilaterally, he cannot stand or walk for more 
than 30 minutes at a time or sit for more than an hour at a 
time.  All in all, therefore, the Board finds that the 
current severity of bilateral hip replacement disability 
equates with or approximates markedly severe weakness, pain 
and limitation of motion for a 70 percent evaluation, 
respectively, under Diagnostic Code 5054.  

Since the veteran does not show the need for crutches to walk 
due exclusively to residuals of his bilateral hip 
replacement, the requirements for a 90 percent rating under 
Diagnostic Code 5054 are not met.  The 100 percent evaluation 
is reserved for the year period following implantation of the 
prosthesis.  

While the surgical scars of the hips are shown to be mildly 
tender, they are not shown, in addition, to be painful.  Pain 
and tenderness of the hips otherwise are compensated fully 
under Diagnostic Code 5054.  Without both pain and tenderness 
of the surgical scars, in and of themselves, additional 
compensability under Diagnostic Code 7804 is not warranted.  
Likewise, in consideration of Diagnostic Code 7805, the 
limitation of hip function concomitant with the surgical 
scars is fully compensated under Diagnostic Code 5054.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case regarding 
the disability evaluations of bilateral hip replacement, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the December 1997 rating decision (which elevated 
the bilateral hip disability evaluations from 30 percent to 
50 percent, retroactive to October 1993) that there was no 
evidence showing the bilateral hip disorder to be more 
disabling than that for which the 50 percent ratings were 
granted.  That is the key issue in the case as far as the 
evaluations for bilateral hip replacement are concerned, and 
the rating decision, as well as the statement of the case 
(SOC) and supplemental statement of the case (SSOC), informed 
the veteran what evidence of more hip disability was needed 
to substantiate his claim.  Moreover, the veteran was 
informed in earlier rating decisions and letters regarding 
the rating criteria for his bilateral hip disorders what 
evidence was needed to support any change in the evaluations 
assigned, and the RO's willingness to contact any physicians 
from whom he had received pertinent treatment.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, SOC, SSOC, and letters 
sent to him informed him of the information and evidence 
needed to substantiate the claims for higher evaluations of 
his bilateral hip disorder and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim as to his 
bilateral hip disorder.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
directly requested and received pertinent evidence from Dr. 
Cheleuitte in 1997.  The veteran has not referenced any 
unobtained evidence that might aid his claim as to the 
bilateral hip disorder or that might be pertinent to the 
bases of the denial of this claim.  The RO requested all 
relevant treatment records identified by him and he was 
informed what records the RO was requesting and he was asked 
to assist in obtaining the evidence.

The veteran was provided repeated VA examinations, cited 
above, from 1992 to 1999, after which the examiners reviewed 
the claims file and provided detailed findings relevant to 
the manifestations subject to disability evaluation criteria.  
VA has done everything reasonably possible to assist him.  
There is more than sufficient evidence of record to decide 
his claim on the evaluations of his bilateral hip disorder 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran with respect to his claims 
for evaluations higher than those assigned for his bilateral 
hip disorder.  Further development and further expending of 
VA's resources with respect to this matter is not warranted.  


ORDER

An evaluation of 70 percent disabling for residuals of a left 
hip total replacement is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  

An evaluation of 70 percent disabling for residuals of a 
right hip total replacement is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

VA outpatient treatment records show, in September 1975, that 
the veteran complained of having had diarrhea since he was in 
Vietnam in 1965.  He indicated that sometimes the diarrhea 
was accompanied by blood.  He also bled after drinking 
alcoholic beverages.  Anoscopic and sigmoidoscopic 
examination was negative except for small hemorrhoids.  The 
impression was functional diarrhea.  In October 1975, barium 
enema reportedly had revealed diverticulae in the sigmoid 
colon.  

The veteran was hospitalized at Hospital San Cristobal in May 
1993 with acute appendicitis.  He under celiotomy, right 
hemicolectomy, and ileo-transvenostomy side-to-side with a 
stapling device.  The postoperative diagnosis was 
inflammatory ascending colon mass, pending a pathological 
report.  The pathological report reflected diagnoses of 
diverticular disease of the right colon with associated 
pericolic abscess formation, vermiform appendix and a segment 
of the ileum.  

In November 1993, he was hospitalized at Hospital San 
Cristobal for possibly perforated viscera.  He underwent 
exploratory celiotomy and resection of a perforated small 
bowel with end-to-end anastomosis.  The postoperative 
diagnosis was generalized peritonitis due to perforated 
distal ileum with an internal hernia.  

The veteran was hospitalized at Hospital Episcopal San Lucas 
in January 1994 for subdiaphragmatic abscess of his appendix 
with generalized peritonitis.  

The record of the veteran's hospitalizations in 1993 and 1994 
do not appear to be complete.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The complete hospital records for 
the veteran's treatment in 1993 and 1994 need to be obtained.  
Moreover, while the RO has advised the veteran that there is 
no evidence of the claimed connection between steroid therapy 
for his service connected lumbar spine disability and his 
gastrointestinal disorder, this is misleading.  The veteran's 
contentions in themselves constitute evidence.  The veteran 
needs to be advised that medical evidence of a nexus between 
the steroid therapy for service connected disability and the 
gastrointestinal diverticular disability is required for the 
secondary service connection he claims.  Such evidence needs 
to be developed by VA examination and medical opinion, as 
well as review of all pertinent medical records available.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must obtain all the hospital 
records at Hospital San Cristobal and 
Hospital Episcopal San Lucas dated in 1993 
and 1994 regarding the veteran's 
gastrointestinal disorders, and all other 
outstanding clinical records which may be 
available, pursuant to his requirement to 
inform the RO of any such record, or 
submit them himself.  If necessary, his 
written authorization for the release of 
such records should be obtained.  The RO 
must also specifically notify the veteran 
of the criterion for a medically 
established nexus between his 
gastrointestinal disorders and steroid 
therapy for his service connected 
lumbosacral spine disability in order to 
satisfy the requirements of secondary 
service connection claimed by him.  Next, 
the RO should schedule a special VA 
gastrointestinal examination to ascertain 
the complete nature, extent and diagnosis 
of any/all gastrointestinal disorders.  
All indicated tests should be conducted.  
The claims folder with all completed 
evidentiary development along with a copy 
of this remand must be made available to 
the examiner for review prior to the 
examination, and such should be noted in 
the examination report.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that current gastrointestinal dysfunction 
was induced or aggravated by steroid 
therapy for service connected lumbar spine 
disability.  If it was aggravated, the 
extent in terms of percentage or part of 
the whole to which it was aggravated 
should be specified.  If it is not 
possible to do so, this should be stated, 
and explained.  The complete rationale for 
all the conclusions reached must be set 
forth.  

3.  The veteran should be advised of the 
consequences of his failure to report for 
the requested examination, under the 
provisions of 38 C.F.R. § 3.655 (2000).  

4.  When the examination report is 
submitted, the RO must review it for 
compliance with the mandates of this 
remand.  If such mandates are not fully 
met, the examination report must be 
returned to the appropriate office for 
complete compliance.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



